DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 October 2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1
Injection part wherein no particularly defined structure was located in the specification.
Discharge part wherein no particular defined structure was located in the specification.
Claim 7
Pumping part wherein no particularly defined structure was located in the specification

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As discussed above, recitations drawn to “injection part”, “discharge part”, and “pumping part” invoke interpretation under U.S.C. 112(f). However, no reference of these features in the disclosure details a specific structure to perform the claimed function attributed thereto.  Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.  Therefore, claims 1-8 and 10-13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  In order to expedite examination, any feature or structure capable of providing the claimed function associated with the claimed recitation will be interpreted as meeting the recitation.
Claim 1-8 and 10-13 limitations “injection part”, “discharge part”, and “pumping part” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
Claims 1-8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces “at least one subchamber” but then fails to continually refer to it as the same.  In order to expedite examination, Examiner has assumed that “the subchamber’ is meant to refer to “the at least one subchamber” and has examined accordingly.  Considering the nature of the disclosed and claimed inventions defined in dependent claims, this distinction is important.  All recitations in dependent claims should be checked as well.  Any claim not mentioned specifically is rejected based on its dependence
Clarification and/or correction is requested.  
Claim 8 fails to relate the “a first subchamber” and “a second subchamber” to the “at least one subchamber” of claim 1 with clarity.  In order to expedite examination, Examiner has assumed that claim 8 was meant to recite “wherein a first subchamber of the at least one subchamber and a second chamber of the at least one subchamber”, or similar, to provide the necessary clarity and has examined accordingly.
Clarification and/or correction is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,201,956 to Humphrey et al.
 Regarding claim 1:  Humphrey et al. discloses surface treatment apparatus for surface treating a plurality of discrete articles substantially as claimed and comprising:  a chamber (Fig. 2, 25) defining an accommodation space (inner volume of 25) therein; an injection part (21-24) provided at a first end of the chamber (i.e. top and e.g., 0 degrees) so as to inject gas into the accommodation space; a discharge part (30-34) provided at a second end of the chamber (i.e. top and e.g. 180 degrees) that is opposite to the first end so as to discharge unreacted gas from the accommodation space; and at least one subchamber (cells 10) loaded in the accommodation space of the chamber between the first end and the second end, wherein articles are charged in the at least one subchamber, wherein the at least one subchamber includes a mesh structure (i.e. 12 structure with holes 13) provided in at least one surface of the at least one subchamber so as to allow the gas to be introduced into the at least one subchamber, wherein the at least one subchamber is movable (by rotation) from the first end to the second end, wherein the accommodation space in the chamber between the first end and the second end is compartmented into N sections (N being a natural number equal to or greater than 2), and wherein the at least one subchamber is configured to move (i.e. capable of moving) from a first section located at approximately the first end toward an Nth section at approximately the second end in a stepwise fashion.
The courts have ruled the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)), Nevertheless, Zhu et al. teaches that the apparatus is capable of coating a powder.
With respect to claims 2-3, which are drawn to intended use, Examiner notes the courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claims 4-5, see above teachings with respect to Humphrey et al. and providing holes/openings larger than a potential particle included in the gas but smaller than the powder, in order for the apparatus to properly function.  Again, it is also noted that the courts have ruled that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)); where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
With respect to claim 7, the apparatus may further comprise a pumping part (33) wherein the pumping part is capable of discharging unreacted gas in the accommodation space to an outside of the accommodation space through the discharge part.
With respect to claim 11, in the apparatus, each of the first subchamber and the second chamber is capable of being moved to a next section of the N sections and is positioned thereat, and when this happens injection gas may be injected into the accommodation space from the injection port.   Examiner notes, again, that the courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claim 13, regarding the processing materials and article worked upon, again, Examiner notes that the courts have ruled expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0019468 to Zhu et al.
 Zhu et al. disclose surface treatment apparatus for surface treating a plurality of discrete articles (e.g. graphite powder) substantially as claimed and comprising:  a chamber (Fig. 7, 700) defining an accommodation space (inner volume of 700) therein; an injection part (Fig. 2A, 201 and 216) provided at a first end of the chamber (left half) of so as to inject gas into the accommodation space; a discharge part (214) provided at a second end of the chamber (right half) that is opposite to the first end so as to discharge unreacted gas from the accommodation space; and a subchamber comprising a first subchamber (706b) and a second subchamber (706a), wherein at least the first subchamber and the at least second subchamber are loaded (sequentially) in the accommodation space of the chamber between the first end and the second end, wherein articles are charged in the first subchamber and the second subchamber, wherein the first subchamber and the second subchamber include a mesh structure (i.e. structure with holes; Fig. 3, 304, at both ends thereof) provided in at least one surface of the subchamber so as to allow the gas to be introduced into the subchamber, wherein the first subchamber and the second chamber are movable (see arrows and explanation thereof in Fig. 7) from the first end to the second end.  Note:  in Fig. 7, approximately the first half of the accommodation space may be considered the first end of and the second half may be considered the second end.
In the Fig. 7 embodiment of Zhu et al., an injection part provided at a first end of the chamber so as to inject gas into the accommodation space and a discharge part provided at a second end of the chamber that is opposite the first end so as to discharge unreacted gas from the accommodation space are not explicitly shown or discussed. 
Nevertheless, in the accommodation spaces of the Fig. 1 and Fig. 5 embodiments, Zhu et al. disclose providing an injection part (112 or 502) provided at a first end of the chamber/accommodation space so as to inject purge gas into the accommodation space and a discharge part (114 or 514) provided at a second end of the chamber/accommodation space that is opposite the first end so as to discharge unreacted gas from the accommodation space and provide a low pressure environment (see, e.g., paras. 44 and 60), such that it would be obvious to one of ordinary skill in the art to provide the same similarly in the Fig. 7 embodiment.  
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided each of the atmosphere controlled zones (701-705) of Fig. 7 with an injection part and discharge part resulting in at least one injection part at the first end of the accommodation space and at least one discharge part at the second end of the accommodation space for the purpose of to injecting purge gas into each zone of the accommodation space and  discharging unreacted gas from each zone of the accommodation space and/or providing a low pressure environment to each zone of the accommodation space as taught by Zhu et al.
Zhu et al. teach working upon graphite powders in the apparatus.  Nevertheless, it is noted that the courts have ruled that while the courts have ruled the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Examiner notes that the courts have also held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
With respect to claims 2-3, which are drawn to intended use, Examiner notes the courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claims 4-5, in para. 57, e.g., Zhu et al. teach providing holes/openings larger than a potential particle included in the gas but smaller than the powder particle size which is nanometer in scale, in order for the apparatus to properly function.  It is also noted however that the the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
With respect to claim 7, the apparatus may further comprise a pumping part (vacuum pump, see, e.g., para. 44) wherein the pumping part is capable of discharging unreacted gas in the accommodation space to an outside of the accommodation space through the discharge part and in order to provide a low pressure environment.
With respect to claim 8, in Zhu et al. it is taught that when the first subchamber in the chamber is moved toward the second end, a second subchamber may be added to the chamber at approximately the first end so as to be moved toward the second end.  See, e.g., Fig. 7 and accompanying text.
With respect to claims 10, in Zhu et al., the accommodation space in the chamber between the first end and the second end is compartmented into N sections (N being a natural number equal to or greater than 2)(e.g., 701, 702, 703, 704 and 705), and wherein each of the first subchamber and the second subchamber are capable of being moved from a first section located at approximately the first end toward an Nth section at approximately the second end in a stepwise fashion.  Examiner notes, again, that the courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claim 11, Zhu et al. is capable of the claimed intended use.  Examiner notes, again, that the courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claim 13, regarding the processing materials and article worked upon, again, Examiner notes that the courts have ruled expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. as applied to claims 1-5, 7-8, 10-11 and 13 above in view of U.S. Patent No. 20050271812 to Myo et al.
With respect to claims 6 and 12, Zhu et al. disclose the apparatus substantially as claimed and as described above.
However, although, Zhu et al. disclose generic use of a controller for controlling a deposition sequence, Zhu et al. fail to disclose a controller configured to load subchambers in the accommodation space toward the first end, and to remove the subchamber from the accommodation space after the subchamber has been moved toward the second end.  
Notably, as detailed above, Zhu et al. do teach the loading and unloading movement as claimed and a controller or processor is taught for controlling other processes of the apparatus according to a recipe (see, e.g., para., 49).  Additionally, regarding the controller and specific method steps associated therewith, as is well-known in the art, Myo et al. teach use of an overall control unit, including CPU to execute all aspects of a processing apparatus and any and all methods performed therein (see, e.g., paras 92113-114).  This is an industry standard.  The combined teachings of Zhu et al. and Myo et al., as described above, fully encompass and render obvious all of the claimed method steps associated with the claimed controller.  It would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to incorporate known method steps into a controller to facilitate a controlled and automated method with respect to a claimed apparatus according to industry standards.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 11-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
In addition to sufficiently overcoming any 112 rejection sets forth above, to make progress towards allowance, Examiner suggests clarifying the following ideas in alignment with teachings from the original disclosure:  1)  the relationship of the direction of loading and movement of subchambers through the accommodation space with respect to a direction of gas flow from the injection part to the discharge part through the accommodation space; and 2) and each of the sections in the accommodation space and any of the at least one subchamber therein may be simultaneously in fluid communication with a gas environment provided by the gas injected into the accommodation space by the injector part and discharged by the discharge part such that a deposition surface treatment of the powder is performed by contact of the powder with the gas. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARLA A MOORE/               Primary Examiner, Art Unit 1716